Mr. Justice Craig delivered the opinion of the court: This was an action of assumpsit, brought by appellant, Peterson, against appellee, Currier, on a contract which reads as follows: “Chicago, Ill., September 5, 1889. “Received of H. E. C. Peterson the sum of $5000, to be invested in bonds issued by the Chicago and Iowa Coal Company at par, said bonds being a series of sixty, of the amount of $500 each, and are secured by a mortgage on all the property of said company, being first lien, and valued at two hundred thousand dollars ($200,000), which bonds I agree to purchase of said Peterson on thirty days’ notice, at par, with all accumulated or accrued interest unpaid, if any. Said bonds run ten years at seven per cent semi-annual interest, to pay which a sinking fund of eight cents per ton is to be paid to the trustee (the Illinois Trust and Savings Bank of Chicago). Said bonds date September 1, ' Charles L. Currier.” The declaration contained one special count on the contract and the common counts, to which the defendant pleaded the general issue. The parties, by agreement, waived a jury, and a trial was had before the court, resulting in a judgment for the defendant. The plaintiff appealed to the Appellate Court, where the judgment was affirmed. No objection was made to the ruling of the circuit court on the admission or exclusion of evidence, and no written propositions were submitted to be held as law by the court in the decision of the case. The judgment of the circuit court having been affirmed by the Appellate Court, and no propositions of law having been submitted and no question raised in regard to the ruling of the court on questions of evidence, under the repeated rulings of this court the record presents no questions of law for our decision. Barber v. Hawley, 116 Ill. 91; McDonald v. Allen, 128 id. 521; Hall v. Cox, 144 id. 532; Bradish v. Yocum, 130 id. 386; Hawes v. Sternheim, 156 id. 341. The judgment of the Appellate Court will be affirmed. Judgment affirmed,